DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai et al (US # 9,939,313). With respect to claim 1, when reading the preamble in the context of the entire claim, the recitation that this device is intended for use with an agricultural cart for transporting an agricultural product is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. The Dai reference discloses an apparatus for an existing scale device and existing load cells (Abs.) comprising:
	a telemetry scale device (Figs. 1-5) arranged to be operatively connected to the existing load cells (8) and the existing scale device (Col. 5, ll. 35-55);
	the telemetry scale device being arranged to measure the differential voltage output by the existing load cells (8) and determine the weight of the scale without interference to the existing scale device (Col. 6, ll. 29-53).
	With respect to claim 2, the telemetry scale device measures the output of the existing load cells (Col. 6, ll. 20-28).
	With respect to claim 3, the telemetry scale device delivers power to the load cell (Col. 5, ll. 53-55).
	With respect to claim 8, the apparatus includes a transmitting device (Col. 6, ll. 54-62).
With respect to claim 15, when reading the preamble in the context of the entire claim, the recitation that this device is intended for use with an agricultural cart for transporting an agricultural product is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. The Dai reference discloses a  method for operating an existing scale device and existing load cells (Abs.) comprising:
providing a telemetry scale device (Figs. 1-5) arranged to be operatively connected to the existing load cells (8) and the existing scale device (Col. 5, ll. 35-55);
using the telemetry scale device being arranged to measure the differential voltage output by the existing load cells (8) and determine the weight of the scale without interference to the existing scale device (Col. 6, ll. 29-53).
With respect to claim 16, the telemetry scale device measures the output of the existing load cells (Col. 6, ll. 20-28).
	With respect to claim 17, the telemetry scale device delivers power to the load cell (Col. 5, ll. 53-55).
With respect to claim 19, the apparatus includes a transmitting device (Col. 6, ll. 54-62).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 10-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (US # 9,939,313) in view of Frye et al (US # 6,919,516). With respect to claim 10, Frye teaches that it was known to connect wireless load cells (20) to a remote wireless transmitter (127) that serves as a junction box for the various load cells (20), and it would have been obvious to the ordinary practioner to use the wireless load cell kit of Dai in the system of Frye motivated by its suitability for its intended use. With respect to claims 11, 13 & 20, Frye disclose that the weighing system is connected to a host computer (161) with a printer (160) which can print out weight measured (Col. 8, ll. 11-38). With respect to claim 12, obviously the host computer of Frye was capable of executing any standard software available.


Conclusion
Claims 4-7, 9, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claims 4-7, the prior art does not teach nor suggest, modifying the Dai device to include the switching device described. With respect to claim 9, there is no suggestion to modify the Dai device to, among other things, to have the telemetry scale device being supported on an agricultural cart and the transmitting device being supported on an agricultural tractor. With respect to claim 14, the specific steps listed are not suggested by the art of record. With respect to claim 18, there is no suggestion in the art of record to modify the Dai device to have a software switch to change the source of excitation of the load cell.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US # 6,150,617 (Hart et al.) shows a typical agricultural vehicle with built-in weighing sensors that has software for mapping crop yields (Col. 3, ll. 41-60). US # 6,396,003 (Friesen) and US # 6,525,276 (Vellidus et al.) show an agricultural cart with built-in weighing sensors. US PGPub # 2007/0181350 teach that it was known to provide a wireless connection between strain gage sensors on a towed trailer and a master display in the cab of the tractor (¶ 0019 & 0021).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856